Citation Nr: 1444685	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left leg peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In November 2012, the Veteran and his wife presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Roanoke, Virginia (a Travel Board hearing).  A transcript of the Board hearing has been associated with the physical claims file.

In a February 2013 decision, the Board denied the appeal for service connection for peripheral neuropathy of the lower extremities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's February 2013 decision denying the appeal for service connection for peripheral neuropathy of the lower extremities be vacated and remanded for action consistent with the terms of the JMR.  Specifically, these terms instructed the Board (1) to provide an adequate statement of reasons and bases for its finding that VA satisfied its duty to assist the Veteran in developing the claim for service connection for peripheral neuropathy of the lower extremities without providing a medical examination, and (2) to discuss evidence that supports the Veteran's contention that he is a combat veteran entitled to the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.304(d) (2013).

The Board remanded the matter in February 2014 for further development, including a VA examination and medical opinion.  Subsequently, the RO granted service connection for right leg peripheral neuropathy in a July 2014 rating decision, and denied service connection for left lower extremity peripheral neuropathy in a July 2014 supplemental statement of the case.  The Board has recharacterized the appeal accordingly.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current left leg peripheral neuropathy disability.

2.  The Veteran had "service in Vietnam" and was exposed to herbicides during service.

3.  The current left leg peripheral neuropathy disability was caused by herbicide exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left leg peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim on appeal has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Leg Peripheral Neuropathy

The Veteran asserts that a current left leg peripheral neuropathy disability is related to Agent Orange exposure in service.  See August 2008 VA Form 21-526.  Specifically, the Veteran contends that he was exposed to Agent Orange while serving in the Republic of Vietnam, which caused left leg disorder symptoms including pain, burning, and cramping that were eventually diagnosed as peripheral neuropathy.  See November 2012 Board hearing transcript at 6-8, 10-11.

On review of all the evidence, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran has a current left leg peripheral neuropathy disability.  VA treatment records show bilateral lower extremity neuropathic pain, and treatment for peripheral neuropathy.  See, e.g., October 31, 2008 VA treatment record, October 17, 2011 VA treatment record.  The April 2014 VA examination report reflects the VA examiner's opinion that "[peripheral] neuropathy is on the right side only;" however, in the September 2014 informal hearing presentation, the representative indicated that, although the Veteran limited his discussion of the neurological symptoms to the right leg during the April 2014 examination, the Veteran is equally affected by those same symptoms in the left leg.  In previous statements to the Board, the Veteran has consistently referred to a bilateral leg disorder and has not previously differentiated symptoms between the left and right leg.  See November 2012 Board hearing transcript at 2-5; February 2010 letter; October 2008 VA Form 21-4138; August 2008 VA Form 21-526.  After resolving reasonable doubt in favor of the Veteran, the Board finds a current left leg peripheral neuropathy disability.

The Board next finds that the Veteran had "service in the Republic of Vietnam" and was exposed to herbicides during active service.  The DD Form 214 reflects over a year of foreign service, receipt of the Vietnam Service and Republic of Vietnam Campaign Medals, and a military occupational specialty of machine gunner.  Based on this evidence of service in Vietnam, the Veteran is presumed to have been exposed to the potentially harmful herbicides during his service in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.307(a)(6)(iii).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise on the question of whether the current left leg peripheral neuropathy disability is related to herbicide exposure in service.  The April 2014 VA examiner opined that the service-connected right leg peripheral neuropathy disability is "directly caused" by a right leg burn in service "and/or" Agent Orange exposure.  Although the VA examiner did not address the left leg peripheral neuropathy disability, because none was found, the Veteran has consistently stated that the left leg is affected by the same symptoms as the right leg.  As indicated above, the Board finds that there is a current left leg peripheral neuropathy disability; therefore, as the VA examiner's opinion can be construed to indicate that the current right leg peripheral neuropathy disability was directly caused by herbicide exposure, it would be logical to conclude that if there was left leg peripheral neuropathy disability, the same would hold true.

For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the current left leg peripheral neuropathy disability is related to service.  Accordingly, the criteria for direct service connection for left leg peripheral neuropathy under 38 C.F.R. § 3.303(d) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the Board is granting the claim for service connection for left leg peripheral neuropathy on a direct theory of entitlement, the Board does not reach the theories of presumptive service connection under 38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.309(e), or the service connection provisions relating to combat veterans found under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).


ORDER

Service connection for left leg peripheral neuropathy is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


